 1   JOSHUA J. CLIFFE, Bar No. 215390
     jcliffe@littler.com
 2   SEAN P. PIERS, Bar No. 305607
     spiers@littler.com
 3   LITTLER MENDELSON, P.C.
     333 Bush Street, 34th Floor
 4   San Francisco, California 94104
     Telephone:       415.433.1940
 5   Facsimile:       415.399.8490
 6   Attorneys for Plaintiffs
     SOUTH CITY MOTORS, INC., CAPITOL EXPRESSWAY FORD, INC. and
 7   FORD MOTOR COMPANY
 8   ANNE BEVINGTON, Bar No. 111320
     abevington@sjlawcorp.com
 9   MATTHEW P. MINSER, Bar No. 296344
     mminser@sjlawcorp.com
10   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
11   Alameda, CA 94502
     Telephone:   510.906.4710
12
     Attorneys for Defendants
13   AUTOMOTIVE INDUSTRIES PENSION TRUST FUND, JAMES H. BENO,
     STEPHEN J. BACK, DON CROSATTO, MARK HOLLIBUSH, JON ROSELLE,
14   DOUG CORNFORD, JAMES V. CANTERBURY and JOSE SANTANA
15                             UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17

18   SOUTH CITY MOTORS, INC., a Delaware              Case No. 3:15-cv-01068-JST
     corporation, CAPITOL EXPRESSWAY FORD,
19   INC., a Delaware corporation, and FORD MOTOR     STIPULATION AND JOINT REQUEST
     COMPANY, a Delaware corporation,                 TO AMEND SCHEDULING ORDER;
20                                                    [PROPOSED] ORDER
     Plaintiffs,
21   v.
22   AUTOMOTIVE INDUSTRIES PENSION TRUST
     FUND, JAMES H. BENO, Trustee, STEPHEN J.
23   MACK, Trustee, DON CROSATTO, Trustee,
     MARK HOLLIBUSH Trustee, DOUG
24   CORNFORD, Trustee, JAMES V.
     CANTERBURY, Trustee, and JOSE SANTANA,
25   Trustee,
26                           Defendants.
27

28

                                             1.                  Case No. 3:17-cv-04491-JST
                        JOINT CASE MANAGEMENT CONFERENCE STATEMENT
 1
            The Court’s Scheduling Order of June 28, 2018 (Doc. No. 50) adopted the parties’ agreed
 2
     schedule for this action. That schedule contained an error relating to the timing of dispositive
 3
     motions, setting a March 15, 2019 filing date, the same date as fact discovery cut-off, and an August
 4
     1, 2019 hearing date. The parties have made their initial disclosures and are currently engaged in
 5
     discovery. They now request that the Court amend the schedule to extend both the fact and expert
 6
     witness discovery to May 3, 2019, extend the dispositive motion filing date, and set a briefing
 7
     schedule for cross-motions. The dispositive motion hearing date and all subsequent dates, including
 8
     the trial date, would remain unchanged.
 9
            IT IS HEREBY STIPULATED between the parties, through their respective counsel, and
10
     jointly requested by the parties, that the Court amend its Scheduling Order of June 28, 2018 as
11
     follows:
12        Event                                            Deadline              Requested
                                                                                 Amended Deadline
13
         Deadline to file amended complaint                July 18, 2018         No change
14
         Initial disclosures                               July 18, 2018         No change
15
         Deadline to file motion to dismiss amended        August 8, 2018        No change
16
         complaint
17
         Completion of fact discovery                      March 15, 2019        May 3, 2019
18
         Disclosure experts/exchange expert reports        March 22, 2019        March 26, 2019
19
         Rebuttal expert disclosure                        April 5, 2019         April 9, 2019
20
         Completion of expert discovery                    April 29, 2019        May 3, 2019
21

22       Defendants file dispositive motion                March 15, 2019        May 31, 2019

23       Plaintiffs file opposition and cross-motion                             June 14, 2019

24       Defendants file opposition to cross-motion                              June 28, 2019
         and reply in support of motion
25
         Plaintiffs file reply in support of cross-                              July 5, 2019
26
         motion
27
         Hearing on dispositive motions                    August 1, 2019        No change
28
                                                      2.             Case No. 3:17-cv-04491-JST
                    STIPULATION AND JOINT REQUEST TO AMEND SCHEDULING ORDER;
                                         [PROPOSED] ORDER
 1
         Final pretrial conference                        October 4, 2019         No change
 2
         Trial                                            October 28, 2019 at     No change
 3                                                        8:00 a.m.
 4          The parties respectfully request that the Court adopt the amendments requested above.
 5

 6   Dated: February 15, 2019
                                           /s/ Joshua J. Cliffe
 7                                         JOSHUA J. CLIFFE
                                           SEAN P. PIERS
 8                                         LITTLER MENDELSON, P.C.
                                           Attorneys for Plaintiffs
 9                                         SOUTH CITY MOTORS, INC.,
                                           CAPITOL EXPRESSWAY FORD, INC.
10                                         and FORD MOTOR COMPANY

11   Dated: February 15, 2019              /s/ Anne M. Bevington
                                           ANNE M. BEVINGTON
12                                         MATTHEW P. MINSER
                                           SALTZMAN & JOHNSON LAW CORPORATION
13                                         Attorneys for Defendants
                                           AUTOMOTIVE INDUSTRIES
14                                         PENSION TRUST FUND, ET AL.
15

16                                   CERTIFICATION RE SIGNATURES

17          I attest that concurrence in the filing of this stipulation and joint request has been obtained

18   from each of the other Signatories.

19   Dated: February 15, 2019.                           /s/ Joshua J. Cliffe
                                                         JOSHUA J. CLIFFE
20

21                                                 ORDER

22          Pursuant to the parties’ Stipulation and Joint Request, IT IS SO ORDERED.

23   DATED: ____________________,
                 February 21      2019.

24                                                _______________________________
25                                                         JON S. TIGAR
                                                      United States District Judge
26

27

28
                                                    3.                Case No. 3:17-cv-04491-JST
                     STIPULATION AND JOINT REQUEST TO AMEND SCHEDULING ORDER;
                                          [PROPOSED] ORDER
